Exhibit 10.8

EXECUTION COPY

February 12, 2018

Nationstar Mortgage Holdings Inc.

8950 Cypress Waters Blvd

Coppell, TX 75019

Ladies and Gentlemen:

Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, by and among WMIH Corp., a Delaware
corporation (“Parent”), Nationstar Mortgage Holdings Inc., a Delaware
corporation (the “Company”), and Wand Merger Corporation, a Delaware corporation
(“Merger Sub”). Capitalized terms used but not otherwise defined in this letter
agreement shall have the meanings ascribed to them in the Merger Agreement.

In consideration of the mutual agreements, provisions and covenants contained
herein, and in furtherance of the transactions contemplated by the Merger
Agreement, and intending to be legally bound hereby, the Company and FIF HE
Holdings LLC, a Delaware limited liability company (the “Stockholder”), hereby
agree as follows:

1. Reimbursement of Expenses. The Company shall, from time to time, promptly
reimburse the Stockholder for its and its Affiliates’ reasonable and documented,
out-of-pocket fees and expenses incurred prior to the Closing in connection with
the Merger Agreement, the Fortress Voting Agreement, the other agreements
entered into by the Stockholder related to the Merger Agreement and the process
leading up to the execution of the foregoing, the transactions contemplated
thereby and all negotiations involving the Stockholder relating to any of the
foregoing; provided that the aggregate amount to be reimbursed by the Company
pursuant to this Section 1 shall not exceed $1,000,000.

2. Cash Election; Enforcement of Transfer Restrictions.

(a) The Stockholder shall make a Cash Election with respect to no less than a
number of shares of Company Stock equal to 50% of the shares of Company Stock
beneficially owned by the Stockholder as of the date of this Agreement, and the
Stockholder will not thereafter revoke such Cash Election prior to the Election
Deadline; provided that the Stockholder’s obligation to make such Cash Election
is subject to the Company not, without the prior written consent of the
Stockholder, modifying, waiving or amending any provision of Section 2.6 of the
Merger Agreement related to the Cash Elections or Stock Elections (including the
Election Deadline).

(b) The Company shall be an express third party beneficiary to Section 4 of the
Fortress Voting Agreement, and the Stockholder makes the representations and
warranties set forth therein to the Company.



--------------------------------------------------------------------------------

(c) The Company shall be an express third party beneficiary to Section 5(b) of
the Fortress Voting Agreement, and shall be entitled to enforce the restrictions
on transfer set forth therein applicable to the Stockholder’s shares of Company
Stock as if the Company were a party thereto.

3. Registration Rights. From and after the date of this letter agreement to the
date of the Company Meeting at which the Company Stockholder Approval is
obtained (the “Approval Date”), the Stockholder shall not deliver to the Company
any (a) Demand (as defined in the Stockholders Agreement, dated as of
February 17, 2012, by and among the Stockholder and the Company (the
“Stockholders Agreement”)) or (b) Shelf Notice (as defined in the Stockholders
Agreement), in either case requesting the Company to effect the registration
under the Securities Act of any of the Stockholder’s Registrable Securities (as
defined in the Stockholders Agreement) on a date that would be on or prior to
the Approval Date. Notwithstanding the foregoing, (i) the Stockholder shall be
permitted to deliver to the Company a Demand or Shelf Notice prior to the
Approval Date if such Demand or Shelf Notice, as applicable, requests that the
Registrable Securities specified in such Demand or Shelf Notice be registered on
a date following the Approval Date pursuant to a registration statement filed
with the SEC, provided that such registration statement is filed with the SEC
following the Approval Date (including, for the avoidance of doubt, as soon as
one Business Day following the Approval Date) and (ii) the Company hereby agrees
to honor, subject to the terms of the Stockholders Agreement, any such Demand or
Shelf Notice delivered in accordance with the preceding clause (i).

4. Release. The Company and the Stockholder shall enter into a termination and
release agreement to terminate the Stockholders Agreement, with effect from and
after the Closing, which agreement shall include a mutual release by the
Stockholder and the Company of the other party and their respective Affiliates
from all liabilities or obligations arising under the Stockholders Agreement
from and after the Closing; provided that, for the avoidance of doubt, such
release will not extend to rights or obligations related to other contractual or
fiduciary relationships or arrangements between or among the foregoing.

5. Miscellaneous. Sections 10.11 (Governing Law) and 10.7 (Counterparts) of the
Merger Agreement are hereby incorporated by reference into this letter
agreement, mutatis mutandis, as if they were restated in full, with each
reference to “this Agreement” in such sections of the Merger Agreement being
deemed a reference to this letter agreement. In the event of a conflict or
inconsistency between a term in this letter agreement and the Merger Agreement
or the Stockholders Agreement, the terms of this letter agreement shall prevail.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this letter agreement to be
executed as of the day and year first written above.

 

FIF HE Holdings LLC By:  

/s/ Peter Smith

Name:   Peter Smith Title:   Manager

 

[Signature Page to Company Side Letter]



--------------------------------------------------------------------------------

NATIONSTAR MORTGAGE HOLDINGS INC. By:  

/s/ Jay Bray

Name:   Jay Bray Title:  

Chairman, President and Chief Executive

Officer

 

[Signature Page to Company Side Letter]